            Case 1:20-cv-10838-AKH Document 22 Filed 05/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :
                                                :
                              Plaintiff,        :
                                                :
            -against-                           :
                                                :
GLOBAL INVESTMENT STRATEGY UK LTD. and :
JOHN WILLIAM GUNN,                              :
                                                :
                        Defendants.             :
________________________________________________:


                          DECLARATION OF DAVID STOELTING

       I, David Stoelting, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.       I am a Senior Trial Counsel in the New York Regional Office of plaintiff

Securities and Exchange Commission, and make this Declaration based on my personal

knowledge, information and belief.

       2.       I submit this Declaration in support of the SEC’s opposition to the motion to

dismiss filed by Defendants Global Investment Strategy UK Ltd. (“GIS”) and John W. Gunn

(“Gunn”), and to put before the Court certain documents obtained by the staff during the

investigation prior to the filing of the Complaint on December 22, 2020.

       3.       Attached as Exhibit 1 are true and correct copies of “comfort letters” letters

signed by Gunn and sent to various introducing broker-dealers in the United States.

       4.       Attached as Exhibit 2 are true and correct copies of emails between Gunn and

certain customers of GIS.

       5.       Attached as Exhibit 3 are true and correct of excerpts from the GIS public website

as of May 3, 2021. A Declaration from an SEC staff member describing the manner in which the
          Case 1:20-cv-10838-AKH Document 22 Filed 05/07/21 Page 2 of 2




website was accessed, downloaded and preserved is included.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 7, 2021
Brooklyn, New York

                                              /s/ David Stoelting
                                              ______________________
                                              David Stoelting




                                                  2
